DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered


Status of Claims
This action is in reply to the communication filed on January 6, 2021.
Claims 1, 8, and 14 have been amended, claims 21 and 22 are newly added, and claims 
4, 11 are cancelled.  Claims 1-3, 5-10, and 12-22 are pending currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 5-10, and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of identifying a user eligible for a non-billing cycle remittance, retrieving the user enrollment data, determining a remittance event, transmitting a pending remittance event notification to a user, processing a non-billing cycle remittance and calculating a non-billing cycle reward. In other words, the claim describes a process for determining incentives when the user satisfy one or more criteria (e.g. early payments) of making payments for their transaction accounts based on a user‘s information. The recited steps, as drafted, are process that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components. The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction. Other than reciting ”a remittance trigger” and “a processor” 

Next, the claim is analyzed to determine if it is integrated into a practical application. 
In particular, the claim recites following additional elements –”a remittance trigger” and “a processor”.  The claim recites additional limitation of using computer components to perform the steps in an online (network) environment. The processor (server) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of identifying, retrieving, determining, processing  and calculating a response of a request which are mere extra-solution activities (instructions to apply the exception using a generic computer component).  Also, the network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment other than facilitating improved cross- border payments and accelerated real time settlement of a cross-border payment. Accordingly, this additional element does not integrate the abstract 

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing components (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.

Viewing the limitations as an ordered combination does not add anything further than 
looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

The analysis above applies to all statutory categories of the invention including 
independent claims 8 and 14. Furthermore, the dependent claims 2, 3, 5-7, 9, 10, 12-13, 15-20, and 21-22 do not resolve the issues raised in the independent claim 1. Accordingly, claims 2-3, 5-10, and 12-22 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1-4, 5-10, 12-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Etheredge et al (US2010/0106584) in view of Kohli (US2018/0089687), 
hereinafter Kohli.
Regarding Claim 1 and 8
Etheredge, as shown, discloses the following limitations:
identifying a user eligible for a non-billing cycle remittance based at least in part on an application of a machine-learning algorithm to user enrollment data associated with the user, wherein eligibility of the user for the non-billing cycle remittance is based at least in part on a financial risk factor (see at least [0008][0103][0111][0123].Etheredge discloses that modeling consumer risk (machine learning algorithms build a mathematical model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to do so)  includes, in one embodiment, obtaining consumer data, modeling and/or processing the consumer data, and creating an output. The output may then be used to make business decisions. In various embodiments, the present invention uses a variety of data (e.g., consumer data) in conjunction with several modeling/processing procedures to assess risk. A method comprises obtaining consumer credit data relating to the consumer, modeling consumer spending pattern of the consumer using the consumer credit data, and calculating the comprehensive consumer default risk value for the consumer based upon the consumer credit data and the consumer spending pattern. The transaction account issuing companies may be able to differentiate between consumers on the basis of the default risk they pose, where a consumer exhibiting desirable payment behavior is less likely to default than a consumer exhibiting ordinary payment behavior. With the help of this differentiation, the transaction account issuing companies may offer better incentives to low risk consumers, thereby providing additional value to these consumers and creating stronger consumer loyalty. In addition, the transaction account issuing companies are able to attract low risk profile consumers. Credit bureau data may include credit bureau scores that reflect a consumer's creditworthiness. Credit bureau scores are developed from data available in a consumer's file, such as the amount of lines of credit, payment performance, balance, and number of tradelines. The data available in a consumer's file is used to model the risk of a consumer over a period of time using statistical regression analysis. In one embodiment, those data elements that are found to be indicative of risk are weighted and combined to determine the credit score. For example, each data element may be given a score, with the final credit score being the sum of the data element scores)
retrieving the user enrollment data comprising a remittance trigger (see at least [0023 ][0115] [0117] and [0123].Etheredge discloses a financial processor that provide the functions and services of a financial processor; receiving and processing a consumer ID; the system evaluates a set of incentives based upon a variety of factors and/or predetermined rules and consumers are provided incentives when they satisfy one or more criteria of making an early payment; redeeming loyalty points accomplished by using consumer enrollment data; in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger));
determining a remittance event based on the remittance trigger; (see at least [0023] [0029] and [0123]]. Etheredge discloses a financial processor that provide the functions and services of a financial processor; a processor for processing digital data; making an early payment; in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger));
processing a non-billing cycle remittance based on the user enrollment data (see at least [0023] [0029] [0078] and [0117]. Etheredge discloses a financial processor that provide the functions and services of a financial processor; a processor for processing digital data; making an early payment (non-billing cycle); the system evaluates a set of incentives based upon a variety of factors and/or predetermined rules and consumers are provided incentives when they satisfy the criteria of making an early payment; the present system may similarly be applied to incentivize transaction account consumers to make early payments; redeeming loyalty points accomplished by using consumer enrollment data);
calculating a non-billing cycle reward based at least in part on the non- billing cycle remittance (see at least [0062] [0123]. Etheredge discloses that Early Pay Discount allows consumer 105 to pay a new balance in full by a pre-established early pay date to receive a discount off the current billed charges and may be awarded via a statement credit; the system evaluates the criteria such as making an early payment (non-billing cycle remittance); in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger))
Etheredge fails to disclose the system that transmitting a pending payment event notification to a user
Kohli discloses the following limitation:
The method of claim 1, further comprising transmitting a pending remittance event notification to a user associated with the user enrollment data (see at least [0121].  The user receives notification from the remittance system that funds have been successfully credited to the enrolled channel. In step the bill payment system sends notification to the user-enrolled device asking approval for initiating the pending bill payment(s) for the pertinent period(s))
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to apply pending remittance notification because doing so would provide a user to monitor account deposit threshold and help monitoring spending or plan your budget in advance.

Regarding Claim 2 and 9
Etheredge, as shown, discloses the following limitations:
The method of claim 1, wherein the remittance trigger comprises a remittance time period that is independent of a billing statement due date, (see at least [0007] [0017]. Etheredge discloses the system further incentivizes consumers when the consumers satisfy one or more good behavior criteria during payment; criteria may include making an early payment; the system allows the flexibility to choose certain optional payment terms each month or during any other pre-defined, random, periodic or other time period)
The method of claim 1, wherein the remittance trigger comprises a remittance time period that is independent of a billing statement due date, (see at least [0007] [0062] and [0068]. Etheredge discloses the system may offer incentives to a customer prior to receiving an indication of good behavior, and then match (compare) subsequent customer behavior to the terms of the incentive offer; good behavior criteria during payment; criteria may include making an early payment; TAMS 160/Transaction Account Management System 160 also determines the dates that payments should be sent and received in order to qualify consumer 105 for Early Pay credits for the next cycle; Early Pay Discount allows consumer 105 to pay a new balance in full by a pre-established early pay date to receive a discount off the current billed charges and may be awarded via a statement credit)

Regarding Claim 3 and 10
Etheredge, as shown, discloses the following limitations:
The method of claim 1, wherein the remittance trigger comprises a remittance balance, (see at least [0123]. Etheredge discloses that receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger))
The method of claim 1, wherein the remittance trigger comprises a remittance time period that is independent of a billing statement due date, (see at least [0086] [0087]. Etheredge discloses TAMS 160 calculates whether the received payment amount is more than a pre-defined percentage of the total outstanding balance; TAMS 160 interprets good behavior from the payment, the payment information and from other information associated with the transaction account or the consumer; for example, good behavior may be associated with the total amount that a consumer remits for payment)

Regarding Claim 5 and 12 
Etheredge, as shown, discloses the following limitations:
The method of claim 1, further comprising distributing  the non-billing cycle reward to a user account associated with the user enrollment data  (see at least [0043] [0121] .Etheredge discloses that determine incentives that may be offered to a consumer, determine incentive eligibility, evaluate positive behavior, make calculations for a reward associated with an incentive and forecast future consumer behavior and/or incentives. Not only does TAMS 160 enable development of incentives designed to modify consumer behavior, but it also provides automated customer relationship and account management features that enable efficient and effective administration, maintenance, distribution and communication of the incentives (reward))

Regarding Claim 6 
Etheredge, as shown, discloses the following limitations:
The method of claim 1, further comprising withdrawing the non-billing cycle remittance from a transaction account associated with the user enrollment data (see at least [0100] .Etheredge discloses that the positive behavior is at least partially determined by activity (e.g., payments) and/or actions (e.g., transactions) associated with a first account while the reward for the positive behavior is awarded to a second account. Positive behavior may be associated with making a payment (withdrawing) for a first transaction account, reducing the balance of the first transaction account by a predetermined percentage, reducing below a predetermined threshold the balance of the first transaction account, reducing to zero the balance of the first transaction account or transferring a balance of a second transaction account to the first transaction account)

Regarding Claim 7 
Etheredge, as shown, discloses the following limitations:
The method of claim 6, wherein the processing the non-billing cycle remittance comprises applying the non-billing cycle remittance to repay the user account balance (see at least [0078] .Etheredge discloses that  make an early payment, pay more than a minimum amount due, pay an amount equal to at least a predefined percentage of an outstanding balance, opt out of paper invoice delivery, opt for electronic billing, opt for automatic payment scheme and/or the like according the needs/preferences of the consumers and/or in response to specific incentives offered by the account issuer relating to payment terms)

Regarding Claim 13 and 20
Etheredge, as shown, discloses the following limitations:
The system of claim 8, further comprising withdrawing the non-billing cycle remittance from a transaction account associated with the user enrollment data, (see at least [0100]. Etheredge discloses that the positive behavior is at least partially determined by activity (e.g., payments) and/or actions (e.g., transactions) associated with a first account while the reward for the positive behavior is awarded to a second account. Positive behavior may be associated with making a payment for a first transaction account, reducing the balance of the first transaction account by a predetermined percentage, reducing below a predetermined threshold the balance of the first transaction account, reducing to zero the balance of the first transaction account or transferring a balance of a second transaction account to the first transaction account. 
 wherein the processing the non-billing cycle remittance comprises applying the non-billing cycle remittance to repay the user account balance (see at least [0078]. make an early payment, pay more than a minimum amount due, pay an amount equal to at least a predefined percentage of an outstanding balance, opt out of paper invoice delivery, opt for electronic billing, opt for automatic payment scheme and/or the like according the needs/preferences of the consumers and/or in response to specific incentives offered by the account issuer relating to payment terms)

Regarding Claim 14

identifying eligible user data from preprocessed user data based at least in part on an application of a machine learning model to the preprocessed user data, wherein eligibility of the user for the non-billing cycle remittance is based at least in part on a financial risk factor (see at least [0006][0008][0080].Etheredge discloses that the system may evaluate consumer information and determine incentives to offer the customer; the incentive may include eligibility requirements; determine incentive eligibility; Transaction Account Management System (hereinafter TAMS 160) selects incentives by evaluating predetermined rules, billing history, transaction history, payment terms for the transaction account, eligibility rules. The transaction account issuing companies may be able to differentiate between consumers on the basis of the default risk they pose, where a consumer exhibiting desirable payment behavior is less likely to default than a consumer exhibiting ordinary payment behavior. With the help of this differentiation, the transaction account issuing companies may offer better incentives to low risk consumers, thereby providing additional value to these consumers and creating stronger consumer loyalty. In addition, the transaction account issuing companies are able to attract low risk profile consumers. Credit bureau data may include credit bureau scores that reflect a consumer's creditworthiness. Credit bureau scores are developed from data available in a consumer's file, such as the amount of lines of credit, payment performance, balance, and number of tradelines. The data available in a consumer's file is used to model the risk of a consumer over a period of time using statistical regression analysis. In one embodiment, those data elements that are found to be indicative of risk are weighted and combined to determine the credit score. For example, each data element may be given a score, with the final credit score being the sum of the data element scores)
communicating a non-billing cycle registration request to an eligible user from the eligible user data (see at least [0122] and [0123]. Etheredge discloses that making an early payment (non-billing cycle); TAMS 160 provides the ability for a consumer to register for the program, for example via a consumer portal, automatically associating the consumer and/or the transaction account with the incentives of the program; an incentive may be associated with many accounts for each consumer, complex eligibility conditions)
registering the eligible user in response to receiving a user registration response, wherein the user registration response comprises a remittance trigger (see at least [0122] and [0123]. Etheredge discloses that TAMS 160 provides the ability for a consumer to register for the program, for example via a consumer portal, automatically associating the consumer and/or the transaction account with the incentives of the program; in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger))
determining a remittance event based on the remittance trigger that is independent of a billing statement due date (see at least [0007] [0017]. Etheredge discloses that the system further incentivizes consumers when the consumers satisfy one or more good behavior, criteria during payment; criteria may include making an early payment; the system allows the flexibility to choose certain optional payment terms each month or during any other pre-defined, random, periodic or other time period)
processing  a non-billing cycle remittance in response to determining the remittance event (see at least Fig. 5 and [0123]. Etheredge discloses that making an early payment (non-billing cycle remittance); in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger))

Regarding Claim 15
Etheredge, as shown, discloses the following limitations:
The method of claim 14, further comprising generating the eligible user data by filtering preprocessed user data based on a filtering input (see at least [0006] [0080] . Etheredge discloses that the system may evaluate consumer information and determine incentives to offer the customer; the incentive may include eligibility requirements; determine (filtering) incentive eligibility)

Regarding Claim 16
Etheredge, as shown, discloses the following limitations:
The method of claim 15, wherein the filtering input comprises at least one of a remittance history, a remittance eligibility factor, or a remittance machine learning algorithm (see at least [0006] [0080] and [0091]. Etheredge discloses that the system may evaluate consumer information and determine incentives to offer the customer; the incentive may include eligibility requirements; TAMS 160 selects incentives by evaluating predetermined rules, billing history, transaction history, payment terms for the transaction account, eligibility rules; Transaction Account Management System/TAMS 160 may determine tiers on the basis of, for example, payment history of a consumer)

Regarding Claim 17
Etheredge, as shown, discloses the following limitations:
The method of claim 15, further comprising generating the preprocessed user data by preprocessing user data based on a risk processing input (see at least [0110][0111] .Etheredge discloses that modeling and/or processing the consumer data, and creating an output; using a variety of data (e g., consumer data) in conjunction with several modeling/processing procedures to assess risk)

Regarding Claim 18
Etheredge, as shown, discloses the following limitations:
The method of claim 17, wherein the risk processing input comprises at least one of an account status, a credit score, a debt to income ratio, or a risk processing model (see at least [0103] [0110] and [0111]. Etheredge discloses that modeling consumer risk includes, obtaining consumer data, modeling and/or processing the consumer data, and creating an output; using a variety of data (e.g., consumer data) in conjunction with several modeling/processing procedures to assess risk; credit bureau scores are developed from data available in a consumer's file, such as the amount of lines of credit, payment performance; the data available in a consumer's file is used to model the risk of a consumer over a period of time using statistical regression analysis;)

Regarding Claim 19
Etheredge, as shown, discloses the following limitations:
The method of claim 14, further comprising calculating a non-billing cycle reward based on the non-billing cycle remittance (see at least [0062] [0123]. Etheredge discloses that Early Pay Discount allows consumer 105 to pay a new balance in full by a pre-established early pay date to receive a discount off the current billed charges and may be awarded via a statement credit; the system evaluates the criteria such as making an early payment (non-billing cycle remittance); in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger))

Regarding Claim 21 and 22
Etheredge, as shown, discloses the following limitations:
The method of claim 14, further comprising calculating a non-billing cycle reward based on the non-billing cycle remittance (see at least [0062] [0123]. Etheredge discloses that Credit bureau data is any data retained by a credit bureau pertaining to a particular consumer. A credit bureau is any organization that collects and/or distributes consumer data. A credit bureau may be a consumer reporting agency. Credit bureaus generally collect financial information pertaining to consumers. Credit bureau data may include consumer account data, credit limits, balances, and payment history. Credit bureau data may include credit bureau scores that reflect a consumer's creditworthiness. Credit bureau scores are developed from data available in a consumer's file, such as the amount of lines of credit, payment performance, balance, and number of tradelines. The data available in a consumer's file is used to model the risk of a consumer over a period of time using statistical regression analysis. In one embodiment, those data elements that are found to be indicative of risk are weighted and combined to determine the credit score. For example, each data element may be given a score, with the final credit score being the sum of the data element scores)

Response to Arguments
The request for reconsideration has been considered but does NOT place the application in condition for allowance because: Applicant's arguments filed November 18th, 2020 have been fully considered but they are not persuasive.
In response to the argument that the claimed invention is a practical application because “The system therefore provides a technical solution to the technical problem caused by typical remittance processes requiring calculating and generating billing cycle statements. For example, typical remittance processes need multiple billing cycles starting at fixed daily times, with each cycle running for multiple hours and requiring overhead, processing, data storage, and system infrastructure needs. Moreover, typical cycles such as settlement cycles, balance cycles, monthly cycle cuts, remittance cycles, and the like may be interdependent, which may further add complexity to the calculation of requirement remittance amounts. In contrast, by automating remittance of transaction account balances within a typical billing cycle period, executing batch jobs for billing cycles (including interdependent cycles) may not be needed, thus decreasing utilization of CPU resources and system infrastructure, providing optimal load balancing for processing, and reducing data cluster and storage needs typically required for transaction account issuers." (Applicant Response filed 11/18/2020, p. 10), MPEP 2106.04(a) and 2106.05(a) 
Applicant's arguments regarding Rejection under 35 U.S.C. 102 rejections have been fully 
considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amended limitations,  “transmitting a pending remittance event notification to a user associated with the user enrollment data", as recited in claims 1, 8 and 14 raise new grounds for rejections and further that the Examiner is therefore applying a new reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3691                                                                                                                                                                                                        


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691